Name: Commission Regulation (EEC) No 719/89 of 21 March 1989 concerning Annex XXIII to Council Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  cooperation policy
 Date Published: nan

 22. 3 . 89 Official Journal of the European Communities No L 79/9 COMMISSION REGULATION (EEC) No 719/89 of 21 March 1989 concerning Annex XXIII to Council Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European, Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 71 8/89 (2), and in particular Article 2 of Annex XXIII thereof, Whereas Article 2 of Annex XXIII to Regulation (EEC) No 4136/86 provides that the allocations between Member States of Community quantitative limits specific to outward processing trade (OPT) imports for 1987 to 1991 are carried out in accordance with the procedure laid down in Article 1 5 ; Whereas it is appropriate to establish the 1989 allocation between Member States of these quantitative limits for economic outward processing trade ; HAS ADOPTED THIS REGULATION : Article 1 The 1989 allocation between Member States of the Community OPT quantitative limits referred to in the table of Annex XXIII to Regulation (EEC) No 4136/86 is set out in the Annex " hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1989. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. (2) See page 6 of this Official Journal . No L 79/10 Official Journal of the European Communities 22. 3. 89 ANNEX BREAKDOWN OF OUTWARD PROCESSING TRADE LIMITS BETWEEN MEMBER STATES FROM 1 JANUARY TO 31 DECEMBER 1989 (l) Category CN code Description Thirdcountry Units Member States Quantitative limits from 1 January to 31 December 1989 4 Malaysia 1 000 piecesShirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 D 69 F 24 I 12 BNL 12 EEC 117 D 215 F 58 I 37 BNL 37 EEC 347 Pakistan 5 Malaysia 1 000 piecesJerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted D F I BNL EEC D F I BNL EEC 69 24 12 12 117 221 59 38 38 356 Pakistan 6101 10 90 6101 20 90 6101 30 90 610210 90 6102 20 90 6102 3090 6110 10 10 6110 1031 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 Indonesia 1 000 piecesMen's or boy s woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls' woven trousers and slacks, of wool, of cotton or of man ­ made fibres D 214 F 60 I 41 BNL 41 EEC 356 D 69 F 24 I 12 BNL 12 EEC 117 Malaysia 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 (') Where no level is indicated for a particular Member State, no special arrangements for reimportation into that Member State under the economic outward processing regime have been established for the products and supplier countries concerned. 22. 3. 89 Official Journal of the European Communities No L 79/11 Category CN code Description Thirdcountry Units Member States Quantitative limits from 1 January to 31 December 1989 6 Philippines (cont'd) Sri Lanka D 174 F 47 I 36 BNL 36 EEC 293 D 600 F 11 I 35 BNL 270 EEC 916 7 Indonesia 1 000 piecesWomen s or girls blouses, shirts and shirt ­ blouses, whether or not knitted or crocheted, of wool, of cotton or of man ­ made fibres 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Singapore D 142 F 48 I 24 BNL 24 EEC 238 D 203 F 22 I 56 BNL 56 EEC 337 D 452 F 21 I 43 BNL 156 EEC 672 Sn Lanka 8 Men's . or boys shirts, other than knitted or crocheted, of wool, of cotton or of man ­ made fibres Indonesia 1 000 pieces620510 00 6205 20 00 6205 30 00 Malaysia Pakistan D 179 F 60 I 29 BNL , 29 EEC 297 D 66 F 22 I 11 BNL 11 EEC 110 D 204 F 33 I 50 BNL 41 EEC 328 D 44 F 22 I 12 BNL 12 EEC 90 D 428 F 24 I 73 BNL 85 EEC 610 Philippines Sri Lanka No L 79/12 Official Journal of the European Communities 22. 3 . 89 Category CN code Description Thirdcountry Units Member States Quantitative limits from 1 January to 31 December 1989 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man ­ made fibres Philippines 1 000 pieces D F I BNL 72 24 12 12 6201 92 00 l I EEC 120 6201 93 00 Sri Lanka D 563 ex 62021210 F 31 ex 6202 12 90 \ I I 48 ex 6202 13 10 IlI BNL 48 ex 6202 13 90 'IlIl IlII 6202 91 00 \ EEC 690 l 6202 92 00 IlIlIlII 6202 93 00 \ II